Marshall, Presiding Justice.
The appellants are owners of various tracts of land in Franklin County. They have filed a complaint to enjoin the county tax commissioner from selling their property because of unpaid taxes. The complaint was dismissed by the superior court.
Prior to filing this complaint, the appellants sought to appeal the county tax assessor’s assessed valuation of the property. However, the appeal did not comply with the requirements of OCGA § 48-5-311 (e) (Code Ann. § 91A-1449), since the notice of appeal was not filed with the board of tax assessors and did not state the grounds for appeal. See Camp v. Boggs, 240 Ga. 127 (1) (239 SE2d 530) (1977). For this reason, we hold that the superior court did not err in dismissing this complaint.

Judgment affirmed.


All the Justices concur, except Gregory, J., 
*87
not participating.

Decided June 6, 1983
Rehearing denied June 21, 1983.
Coggin & Witt, Ralph H. Witt, for appellants.
Andrew J. Hill, Jr., for appellees.